Detailed Action

The following Final Action is in response to the correspondence dated 15 March 2021.  Applicant amended claims 32 and 34-51.  No claims were added and claim 33 was cancelled. Claims 32-51 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Remarks
The Examiner acknowledges the cancellation of claims 33 which renders the respective rejections moot.  
The 35 USC § 112 rejection of claims 32-49 is not withdrawn in light of the claim amendment.  The amendment to claim 32 adds the structure needed in the body of the claim to the preamble.  
The 35 USC § 101 rejection of claims 32-51 is not withdrawn in light of Applicants’ amendments.  The Applicant asserts that the claimed invention is analogous to Example 37 (Remarks 12-14).   More specifically, the Applicant asserts, “As claim 1 of Example 37 integrated a usage ranking scheme to icons of a user interface to a practical application of arranging the icons on a user interface based on usage rankings, the pending claims are clearly a practical application providing a computer system structured for displaying a dashboard configured to graphically illustrate qualitative data from a plurality of respondents, and automated, objective 
Examiner respectfully disagrees.  Claims 32 and 34-51 fail to integrate the identified abstract ideas into a practical application because the implementation of the abstract idea by the additional elements fail to describe any of the following:   
An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).

The Applicant argues to have improved “the field of graphical interface technology by applying the maturity model data to the questions asked during data collection.” (Remarks, 11).  In response, the asserted improvement is a use of a graphical interface rather than an improvement to one.  To demonstrate an improvement, the MPEP requires a technical explanation in the specification as to how to implement the invention with sufficient details such that one of ordinary skill in the art would ascertain an improvement. MPEP 2106.05(a).  Here, the application of the maturity model data to the questions asked during an interview likely leads to more information presented using the interface, but in no way impacts the underlying operation of the technology.  Similarly, “in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which 
Secondly, Applicant asserts that the claims are eligible in light of Enfish and McRo—that the claims are not directed to abstract ideas under Step 2, Prong One. (Remarks 15).  Applicant asserts, “present invention is rooted in technology and provides improvements to existing technology applications. The technical problem being solved by the invention is to allow the collection of data to display a graphical representation of information including expectation of the individual respondent. Conventional systems are typically not capable of parallel structural maturation to achieve the desired outcome. The novel present invention overcomes the foregoing problem in, and provides additional improvement to the field of graphical interface technology by applying maturity model data to the questions asked during data collection. The present invention develops questions and answer options while adhering to a gradual incline of maturity that defines the Maturity Model (Initial, Repeatable, Defined, Managed, Optimising). That is. Maturity Models are used to create the questions and the situational descriptive answer options that build the questionnaire.” (Remarks 17).  The Applicant argues that the fundamental idea underlying the claims is tied to a computer technology rather than to an abstract idea. (Remarks 18).  Examiner respectfully disagrees for the reasons similarly stated above.

The 35 USC § 102(a)(2) rejection of claims 32-51 as being anticipated by Bennett et al. (US 2010/0095235), is not withdrawn in light of Applicants’ amendments.  
First, the Applicant argues that Bennett fails to teach or suggest each and every element recited by the claim.  Specifically, Applicant argues that Bennett fails to disclose “a plurality of situational answer descriptions each associated with a maturity level that comprises answers to 
	Second, the Applicant argues that Bennett fails to teach the following:
the dashboard configured to illustrate, reference and compare at least three points of data for each questionnaire, the at least three points of data indicative of:
a.    a perceived actual situation identified by the respondents:
b.    a perceived expectation of a future situation to be achieved in an agreed amount of time identified by the respondents: and
c.    a target

B. automated, objective and unbiased qualitative insights based on the at least three points of data to provide immediate improvement actions and benefits thereof, the qualitative insights based on steps that improve the maturity level or parts thereof for each question in the questionnaire, groups of questions in the questionnaire and/or subjects in the questionnaire. (Remarks 22). 

In response to the first portion, as cited in the rejection, in one example, Bennett, ¶185, discloses that the wheel chart 1105 that depicts metrics related to an assessment (actual) and target project based on the same standards or framework, and user-defined targets or maturity target levels for each components.  Paragraph 131 describes the history tracking of assessments over time, which permit the calculation of a trend line to forecast a future time for achievement.  
Regarding the second cited portion, the Applicant argues that the cited portion of Bennett’s fails to disclose illustrating in automated, objective and unbiased qualitative insights based on the observed data points. (Remarks 20).  In response, Bennett discloses a chart that gives insight to the company’s current performance as discussed above in a manner that is insight is not defined in the specification, and given the plain meaning, is subject to a broad range of interpretations.  Further, the underlined portion of the limitations, to provide immediate improvement actions and improve maturity level or parts thereof, describe the intended purpose of the insight.  It does not functionally impact the way the system illustrates the feature.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim preamble of claim 32 lacks a clear transitional phase such as comprising, consisting, including, etc. followed by a colon.  These features facilitate clarity of the prosecution record by enabling proper claim construction.  As for claim 32, is unclear where the preamble of the claim ends and the body of the claim begins.  For examination purposes, claim 32 is interpreted as reciting, “A computer system structured for display[ing], comprising: a dashboard configured to graphically illustrate:,” however, appropriate correction is required. Examiner notes that the body of claim 50 is interpreted as beginning at receiving; and the body of claim 51 is interpreted as beginning at a server.  
Additionally, claim 32 recites a system in purely functional terms and lacks structural components. An apparatus or system claim is to a concrete thing, consisting of parts, or of certain devices or combination of devices. MPEP 2106.03(I).  However, claim 32’s preamble recites “a computer system structured for displaying,” but the body recites various functional limitations including a dashboard, without any structural element to perform the respective functions.   Accordingly, it is unclear what structure the system is comprised of and how the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 32-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.  As discussed in the Section 112 rejection above, claim 32 is directed to a system without structure to perform the functions.  Since claim 32 is directed entirely to modules for performing functions (i.e., software per se), it is not directed to any of the statutory categories.  Claims 34-49 do not overcome the deficiencies of claim 32, and thus are rejected for similar reasons. Accordingly, claims 32-49 fail under Step 1. 

Claims 32-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are examined in accordance with 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan, 7, 2019) ("2019 PEG) and October 2019 Update: Subject Matter Eligibility (October 17, 2019) (“October 2019 Update”).
Under Step 1 claims 50, and 51 are directed to a qualitative analysis method and system under §101, each following a similar underlying series of steps.  Claim 32 is analyzed here as well in accordance with best practices for compact prosecution.

Under Step 2A Prong Two, claim 32 recites the following as additional elements: an electronic questionnaire; claims 50 and 51 recite an additional elements, receiving data and providing a dashboard; and 51 additionally recites a server.  All the claims additionally recite the provision of access to a library.   These components are recited at a high-level of generality such that each amounts to no more than mere instructions to apply the judicial exception using computerized components for carrying them out. (MPEP 2106.05(f).  Additionally, receiving or obtaining data and providing it to a dashboard constitutes mere data gathering and presenting, without more. MPEP 2106.05(g).  Accordingly, these additional elements do not integrate the 
Under Step 2B, the additional elements above, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are recited at a very high level of generality and amount to merely reciting the components to implement the judicial exception on a computer.  The recited server operates to receive and transmit data over a network, the provisioned library to obtain data and the electronic questionnaire is a means for receiving and recording performance statistics which regarded as insignificant post solution activity.  Accordingly, in evaluating whether the elements are also well-understood, routine and conventional functions.  Receiving or transmitting data over a network, e.g., using the Internet to gather data has been established as a well-understood routine and conventional activity. (MPEP 2106.05(d)(II).  
The dependent claims are rejected for similar reasons. Further, the additionally recited various data elements (claim 34, 35, 36), and (chart element) claim 41 as additional elements, does not integrate the judicial exceptions into a practical application because they likewise fail to place meaningful limitations on claim 32.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32 and 34-51 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2010/0095235) in view of Robbins (US 20070168247).
Concerning 32, 50 and 51, Bennett discloses a computer system structured for displaying a dashboard configured to graphically illustrate qualitative data from a plurality of respondents [in response to an electronic questionnaire including a number of multiple choice questions each with a number of answer options, each answer option associated with a particular maturity level--examiner notes the illustration is in response to this information but does not actively claim this aspect] (Bennett, ¶9, i.e., system collect security compliance data in response to automated surveys from various users; also, Fig. 7, Ele. 708, ¶¶124-28, and ¶137)),

It would have been obvious to one of ordinary skill in the art at the time of filing to have illustrated the metrics as described above as in Robbins in the system executing the method of Bennet with the motivation of offering the ability to visually convent the changing results acquired many survey assessments to show progress as discussed in Robbins,¶¶ 57-59. 
Bennett further discloses: 
[the dashboard configured to illustrate] automated, objective and unbiased qualitative insights based on the at least three points of data to provide immediate improvement actions and benefits thereof, the qualitative insights based on steps that improve the maturity level or parts thereof for each question in the questionnaire, groups of questions in the questionnaire and/or subjects in the questionnaire (Bennett, ¶100, chart gives insight into the company’s current performance relative to its desired target and the industry standards; ¶131, i.e., the system indicate whether a business unit's security maturity has improved over a time period, has remained constant over the time period, or has worsened or decreased over the time period; also, ¶237).
wherein the dashboard further includes: 
and/or 
an alignment map illustrating a distribution in data corresponding to groups of respondents (Bennett, ¶10, evaluated against any security maturity model or framework as listed); and/or, 
a knowledge availability (or performance realization) map, or a knowledge gap (or performance gap) map, or a pockets of excellence map or a burning platform map for each of a plurality of sections (Bennett, ¶¶98 and 100, monitor module indicates the company's performance with respect to a selected standard, and also, the prioritize module includes a gap analysis); and/or, 
a line along which averaged respondents' actual and expectation data is graphically represented, the averaged respondents' actual and expectation data averaged over a plurality of respondents (Bennett, ¶100, trend analysis as in Fig. 17, Ele. 1715; also ¶213, reference line), and a stacked bar chart, illustrating a distribution of respondents' actual and/or expectation data over the plurality of respondents (Bennett, Fig. 20, responses grouped by responses of business unit).
Concerning claim 34, Bennett in view of Robbins discloses the dashboard of claim 32, further including an actual data element, indicative of at least part of the data of the respondents' perceived actual situation, and an ambition data element, indicative of at least part of the data of 
Concerning claim 35, Bennett in view of Robbins discloses the dashboard of claim 34, further including a target data element, indicative of at least part of the target data (Bennett, ¶185, e.g., a target indicator 1125).
Concerning claim 36, Bennett in view of Robbins discloses the dashboard of claim 34, further including: a data element indicative of a difference between data indicative of the perceived actual situation and/or the data indicative of the perceived ambition with reference to target data (Bennett, Fig. 7, Ele. 712, i.e., as to whether inventory of assets is clearly defined, a respondent indicated that it is defined in accordance with Ele. 709); and/or a plurality of lines, for each of a plurality of sections (e.g., Fig. 8, plurality of category sections, i.e., domains), wherein the respondents' actual and expectation data is graphically presented on each of the lines according to the section associated with the data (Bennett, Fig. 8, here the distinction in graphical presentation is by the varied shading).
Concerning claim 37, Bennett in view of Robbins discloses the dashboard of claim 35, further including a line along which the respondents' actual, ambition and target data is graphically represented, the line representing a scale on which the actual, expectation and target data is compared (Bennett, Fig. 8, Ele. 823, which represents the scale based on the relation to being compliant, Fig. 11, is presented in relation to the target value; Fig. 13 is presented in terms of a degree of compliance).
Concerning claim 38, Bennett in view of Robbins discloses the dashboard of claim 37, wherein: the respondents' actual, expectation and target data are graphically represented using different shape elements; or, the actual and expectation data are color coded according to how far 
Concerning claim 39, Bennett in view of Robbins discloses the dashboard of claim 34, wherein: the respondents' actual and expectation data is averaged over all respondents, or a subset of all respondents; or the respondents' actual data element and/or the expectation data element includes a spread element indicating the range of answers given in relation to the data indicative of the perceived actual situation or expectation (Bennett, ¶100, trend analysis as in Fig. 17, Ele. 1715), and a stacked bar chart, illustrating a distribution of respondents' actual and/or expectation data over the plurality of respondents (Bennett, Fig. 20, responses grouped by responses of business unit; Robbins, Figs. 8-10).
Concerning claim 40, Bennett in view of Robbins suggests the dashboard of claim 34, including a stacked bar chart, illustrating a distribution of respondents' actual and/or expectation data with reference to target data (Bennett, Fig. 16 depicts an option where the graph style allows the user to choose shows a stacked bar chart, i.e., a style that, e.g., project value with red/green difference, or to show target and project bars with tolerances; Robbins, Fig. 10, actual change vs predicted change).  
Concerning claim 41, Bennett in view of Robbins discloses the dashboard of claim 40, wherein: an element of the stacked bar chart represents a number of respondents in relation to which actual data is below the corresponding target data, an element represents a number of 
Concerning claim 42, Bennett in view of Robbins discloses the dashboard of claim 40, comprising a plurality of stacked bar charts, wherein each of the bar charts relates to a different subset of the respondents' actual and/or expectation data respectively (Bennett, Fig. 16, filter by business unit, which would pertain to different subsets of respondents.
Concerning claim 43, Bennett discloses the dashboard of claim 42, wherein the stacked bar charts are: displayed in an order according to the distribution; or aligned graphically according to a difference between a distribution of respondents that are above and below the target (Bennett, Fig. 11, discussed at ¶203, i.e., displayed when the user selects the monitor module from menu 513 and then a domain score flattened option).
Concerning claim 44, Bennett in view of Robbins discloses the dashboard of claim 43, further including a situation breakdown table (or heat map) where rows represent groups of respondents, and columns represent areas, and wherein cells are provided at an intersection of rows and columns to illustrate respondents' actual and/or expectation data in relation to the associated group and area (Bennett, Fig. 20 depicts a risk level matrix that illustrates the risk intensity associated with various business unit on selected project areas as indicated by their response data).
Concerning claim 45, Bennett in view of Robbins discloses the dashboard of claim 43, wherein the cells are color coded according to a difference between the respondents' actual and/or expectation data and the target (Bennett, e.g., Fig. 11, color coded based on being above, below or on target).
Concerning claim 46, Bennett in view of Robbins discloses the dashboard of claim 44, wherein the cells are grouped according to respondents' actual and expectation data (Bennett, Fig. 16, i.e., score averaged, Fig. 17, i.e., group by asset type, domain type, source, i.e., business unit, or Fig. 20, grouped by, e.g., impact).
Concerning claim 47, Bennett in view of Robbins discloses the dashboard of claim 32, wherein the dashboard is interactive and multi-dimensional (Bennett, e.g., Fig. 17 wherein one can display data by cluster type or apply other query/filter data, Ele. 1730 an interactive tool and where elements such as interactive circles are clickable to get additional detail).
Concerning claim 48, Bennett in view of Robbins discloses the dashboard of claim 46, wherein a subset of respondents are selected, upon which a graphical representation of the data on the dashboard is updated accordingly (Bennett, Fig. 17, e.g. various offices and the dashboard is refreshed on movement).
Concerning claim 49, Bennett in view of Robbins discloses the dashboard of claim 32, wherein: the data includes data of different time periods; and the dashboard enables selective presentation of data according to the time periods; or, the data includes data of different time periods, and the dashboard enables simultaneous and separate presentation of data corresponding to different time periods (Bennett, ¶13, i.e., system provides various tools so the assets can be continuously monitored. This includes, for example, metrics and statistics, monitoring and reporting, status reports, and automated compliance updates. The system provides animated 
Concerning claims 50 and 51, Bennett in view of Robbins discloses a qualitative analysis system and method including 
a server (Bennett, Fig. 1, Ele. 122, configured to: 
receive qualitative data from a plurality of respondents, the qualitative data indicative of an actual situation and an expected situation relating to a plurality of areas (Bennett, ¶¶9-13, i.e., automated surveys sent out and evaluated for security maturity information to various users to receive responses in the form of security compliance data; Fig. 7, Ele. 708, ¶¶124-28, qualitative data related to maturity level, -¶137, multiple choice form, input by e.g., sliders; ¶96, i.e., assessment project allows users to evaluate the current status-perceived actual; --¶185, user creates the target project. Within the target project the user can set specific targets or maturity target levels for the one or more components that the user would like their organization or business unit to meet. As an example, for a first component the user can set a first target. For a second component, the user can set a second target, different from the first target—expected situation); 
receive target data that relates to the qualitative data (Bennett, -¶84, 94, and 96,  i.e., standard or benchmark); and 
Bennett does not disclose however Robbins discloses provide a dashboard configured to graphically illustrate data indicative of the respondents' actual situation and data indicative of the expected situation with reference to the target (Rather, Bennett, discloses e.g., Figures 13, depicts the company’s current performance in view of the their expected target with reference to the selected standard and Fig. 16, Robbins discloses at Fig. 8 illustrates as discussed, e.g., ¶5, i.e., actual performance current, first target area performance metric, and a target –quantified 
Bennett in view of Robbins further discloses  
wherein the dashboard further includes:
provision of access to a library which includes a plurality of questions relating to a multitude of business areas, and a plurality of situational answer descriptions each associated with a maturity level, that comprise answers to the questions (Bennett, e.g., Fig. 4, Ele. 431, assessment module in connection with security standards repository includes a collection of information to decide leveling, as discussed at --¶80, and further discussed at ¶¶94-96, and partly shown on Fig. 5, Ele. 520 ); and/or 
an alignment map illustrating a distribution in data corresponding to groups of respondents (Bennett, ¶10, evaluated against any security maturity model as listed); and/or, 
a knowledge availability (or performance realization) map, or a knowledge gap (or performance gap) map, or a pockets of excellence map or a burning platform map for each of a plurality of sections (Bennett, ¶¶98 and 100, monitor module indicates the company's performance with respect to a selected standard, and also, the prioritize module includes a gap analysis); and/or, 
a line along which averaged respondents' actual and expectation data is graphically represented, the averaged respondents' actual and expectation data averaged over a plurality of respondents (Bennett, ¶100, trend analysis as in Fig. 17, Ele. 1715; also ¶213, reference line), and a stacked bar chart, illustrating a distribution of respondents' actual and/or expectation data .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith discloses a mergers and acquisitions readiness tool that includes interactive displays
Sabet discloses a performance assessment tool with a data analysis platform
De Spong discloses a system for resource and organization achievement that presents organizational assessments on GUI displays that permit queries based on the task progress

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIPHANY DICKERSON whose telephone number is (571)270-7048.  The examiner can normally be reached on Monday-Thursday 10:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIPHANY B DICKERSON/Primary Examiner, Art Unit 3624